Mr. Justice Van Orsdel
delivered the opinion of the Court:
The service appears to have been made in strict compliance with the provisions of sec. 3207 of the statutes of Virginia, which is entitled: “Mode of Serving Notice; Evidence of Service.” It reads as follows: “A notice, no particular mode of serving which is prescribed, may be served by delivering a copy thereof in writing to the party in person; or, if he be not found at his usual place of abode, by delivering such copy and giving information of its. purport to his wife, or any person found there -who is a member of his family, and above the age of sixteen years; or, if neither he nor his wife, nor any such person be found there, by leaving such copy posted at the front door of said place of abode.”
This service was sufficient to give the Virginia court jurisdiction of defendant. Jurisdiction being established, we will not stop to inquire into the numerous technical objections inter*171posed to tbo validity of the Virginia, judgment. If meritorious, they should have been presented there. The courts here will not consider matters collaterally attacking a foreign judgment. Defendant’s contentions are without merit as affecting the jurisdiction of the Virginia court. The judgment is affirmed, with costs. Affirmed.